It is ordered that the following portion of the judgment hereinbefore rendered by this court be stricken out, to wit: "and except as to that part of Block 1 of said subdivision lying northerly of a line drawn across said Block 1, 100 feet southerly of the intersection of Foster Street and Spring Street and runing parallel with the south line of Spring Street, and except also Lot 1 of Block 3."
We find that the judgment had already excepted that portion of block I above described, and it also excepted all of lot 1 of block 3, so that it is unnecessary to reverse the judgment as to said land. This leaves the judgment to stand as it is except as to lot 37 of block 2.
Shaw, C. J., Lennon, J., Waste, J., Wilbur, J., Lawlor, J., and Sloane, J., concurred.
Rehearing denied.
  All the Justices concurred. *Page 187